1



EXHIBIT 10.40


PINNACLE FOODS INC.
2013 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is made effective as of
the date set forth on the signature page (the “Signature Page”) attached hereto
(the “Date of Grant”), between Pinnacle Foods Inc., a Delaware corporation or
any successor thereto (the “Company”) and the participant identified on the
Signature Page attached hereto (the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Pinnacle Foods Inc. 2013 Omnibus Incentive
Plan (the “Plan”), the terms of which Plan are incorporated herein by reference
and made a part of this Agreement, and capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan; and
WHEREAS, the Board has determined that it would be in the best interests of the
Company and its stockholders to grant the restricted stock award provided for
herein to the Participant pursuant to the Plan and the terms set forth herein;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.The Restricted Shares.
(a)    Subject to the terms and conditions of the Plan and the additional terms
and conditions set forth in this Agreement, effective as of the Date of Grant
specified on the Signature Page attached hereto, the Company hereby grants to
the Participant an Award consisting of the number of shares of Restricted Stock
(the “Restricted Shares”) set forth on the Signature Page attached hereto.
2.    Vesting of the Restricted Shares. The Restricted Shares shall vest and
become non-forfeitable in accordance with Schedule I attached hereto.
3.    Certificates. Certificates evidencing the Restricted Shares may be issued
by the Company and any such certificates shall be registered in the
Participant’s name on the stock transfer books of the Company promptly after the
date hereof, but shall remain in the physical custody of the Company or its
designee at all times prior to the later of (x) the vesting of

075529-0003-13471-Active.15197909.2

--------------------------------------------------------------------------------

2



Restricted Shares pursuant to this Agreement, and (y) the expiration of any
transfer restrictions set forth in this Agreement or otherwise applicable to the
Restricted Shares. As soon as practicable following such time, certificates for
the Shares shall be delivered to the Participant or to the Participant’s legal
guardian or representative along with the stock powers relating thereto. No
certificates shall be issued for fractional Shares. Notwithstanding the
foregoing, the Company may elect to recognize the Participant’s ownership
through uncertificated book entry. To the extent required by the Company, the
Participant shall deliver to the Company a stock power, duly endorsed in blank,
relating to the Restricted Shares that have not previously vested. However, the
Company shall not be liable to the Participant for damages relating to any
delays in issuing the certificates to the Participant, any loss by the
Participant of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.
4.    Rights as a Stockholder. The Participant shall be the record owner of the
Restricted Shares until or unless such Restricted Shares are forfeited pursuant
to the terms of this Agreement, and as record owner shall be entitled to all
rights of a common stockholder of the Company, including, without limitation,
voting rights with respect to the Restricted Shares; provided that (i) any cash
or in‑kind dividends paid with respect to the Restricted Shares shall be
accumulated by the Company and shall be paid to the Participant only when, and
if, such Restricted Shares shall become vested pursuant to the terms of this
Agreement, and (ii) the Restricted Shares shall be subject to the limitations on
transfer and encumbrance set forth in Section 7 of this Agreement.
5.    Legend on Certificates. To the extent applicable, all book entries (or
certificates, if any) representing the Restricted Shares delivered to the
Participant as contemplated by Section 1 above shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Restricted Shares are
listed or quoted or market to which the Shares are admitted for trading, and any
applicable Federal or state or any other applicable laws and the Company’s
Certificate of Incorporation and Bylaws, and the Committee may cause notations
to be made next to the book entries (or a legend or legends put on certificates,
if any) to make appropriate reference to such restrictions. Any such book entry
notations (or legends on certificates, if any) shall include a description to
the effect of the restrictions set forth in Section 7 below.
6.    No Right to Continued Service. Neither the Plan nor this Agreement nor the
granting of the Restricted Shares evidenced impose any obligation on the Company
or any Affiliate to continue to engage the Participant’s services as a member of
the Board. Further, the Company or any Affiliate may at any time discontinue any
service relationship, free from any liability or any claim under the Plan or
this Agreement, except as otherwise expressly provided herein.

075529-0003-13471-Active.15197909.2

--------------------------------------------------------------------------------

3



7.    Transfer Restrictions. The Restricted Shares may not, at any time prior to
becoming vested pursuant to the terms of this Agreement, be Transferred and any
such purported Transfer shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. “Transfer” shall mean (in either the noun or the verb form,
including with respect to the verb form, all conjugations thereof within their
correlative meanings) with respect to any security, the gift, sale, assignment,
transfer, pledge, hypothecation or other disposition (whether for or without
consideration, whether directly or indirectly, and whether voluntary,
involuntary or by operation of law) of such security or any interest therein.
8.    Prior Agreements; Full Satisfaction.
(a)    This Agreement and the documents referred to herein or delivered pursuant
hereto which form a part hereof contain the entire understanding of the parties
with respect to the subject matter hereof and thereof. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and therein.
(b)    This Agreement supersedes all prior agreements and understandings between
the parties with respect to such subject matter. The Restricted Shares granted
herein are in full satisfaction of any equity grants or long-term stock-based
incentive awards set forth in any offer letter or description of your terms of
service on the Board entered into by and between you and the Company or provided
to you by the Company.
9.    Withholding.
(a)    The Company shall have the right and is hereby authorized to withhold,
from any Shares or from any compensation (including from payroll or any other
amounts payable to the Participant) the amount (in cash, Shares, or other
property) of any required withholding taxes in respect of the Restricted Shares,
their grant or vesting or any payment or transfer with respect to the Restricted
Shares, and to take such action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding taxes,
provided, however, that no amounts shall be withheld in excess of the Company’s
statutory minimum withholding liability.
(b)    Notwithstanding the foregoing, the Participant acknowledges and agrees
that to the extent consistent with applicable law and the Participant’s status
as an independent consultant for U.S. Federal income tax purposes, the Company
does not intend to withhold any amounts as federal income tax withholdings under
any other state or federal laws, and Participant hereby agrees to make adequate
provision for any sums required to satisfy all applicable federal,

075529-0003-13471-Active.15197909.2

--------------------------------------------------------------------------------

4



state, local and foreign tax withholding obligations of the Company which may
arise in connection with the Restricted Shares.
10.    Securities Laws; Cooperation. Upon the vesting of any Restricted Shares,
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws, the Plan or with this Agreement.
11.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Treasurer and a copy to the General Counsel, each
copy addressed to the principal Participant office of the Company and to the
Participant at the address appearing in the personnel records of the Company for
the Participant or to either party at such other address as either party hereto
may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.
12.    Choice of Law; Jurisdiction; Venue. This Agreement shall be governed by
and construed in accordance with the laws of the state of Delaware without
regard to conflicts of laws. Any suit, action or proceeding with respect to this
Agreement (or any provision incorporated by reference), or any judgment entered
by any court in respect of any thereof, shall be brought in any court of
competent jurisdiction in the state of New York or the State of Delaware, and
each of the Participant, the Company, and any transferees hereby submits to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding, or judgment. Each of the Participant, the Company, and any
transferees hereby irrevocably waives (a) any objections which it may now or
hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement (or any provision incorporated by
reference) brought in any court of competent jurisdiction in the state of
Delaware, (b) any claim that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum and (c) any right to a
jury trial.
13.    Shares Subject to Plan. The Participant acknowledges that the Participant
has received and read a copy of the Plan. The Restricted Shares granted
hereunder are subject to the terms and provisions of the Plan, as may be amended
from time to time, and which are hereby incorporated by reference. In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
14.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination

075529-0003-13471-Active.15197909.2

--------------------------------------------------------------------------------

5



shall materially adversely affect the rights of the participant hereunder
without the consent of the Participant.
15.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
[Signatures on next page.]





075529-0003-13471-Active.15197909.2

--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Grant Date.


Grant Date:
Restricted Shares:






Participant






____________________________________



[Signature Page – Restricted Stock Award Agreement]
075529-0003-13471-Active.15197909.2

--------------------------------------------------------------------------------

        

Agreed and accepted:




PINNACLE FOODS INC.




____________________________________
By:
Its:









































075529-0003-13471-Active.15197909.2

--------------------------------------------------------------------------------

        

Schedule I
Vesting
(a)    Vesting. So long as the Participant continues to serve as a member of the
Board, the Restricted Shares shall become vested with respect to 100% of the
Restricted Shares on the earlier of (i) the first anniversary of the Date of
Grant or (ii) the next annual meeting of the shareholders of the Company (such
vested Restricted Shares, “Shares”). Notwithstanding any other provision of the
Agreement to the contrary, in the event of a Change in Control, the Restricted
Shares shall, to the extent not then vested or previously forfeited or
cancelled, become fully vested.
(b)    Termination of Service on the Board. If the Participant ceases to serve
as a member of the Board for any reason, the Restricted Shares shall, to the
extent not then vested or previously forfeited, immediately become forfeited
without any further action by the Company or the Participant, and without any
payment of consideration therefor.



075529-0003-13471-Active.15197909.2